Determination of respondent unanimously modified, on the facts and the law, by striking therefrom provisions with respect to charge No. 4, and otherwise confirmed, without costa and without disbursements. Charges Nos. 2 and 3 in this proceeding by the *709State Liquor Authority were supported by substantial evidence and should be confirmed (Matter of Melon v. Epstein, 13 A D 2d 763). Charge No. 4 involved the giving of a name and address of a prostitute to a male customer by petitioner’s bartender. There is no substantial evidence that any similar conduct by this employee was tolerated by petitioner on any other occasion, or that petitioner was or should have been aware of what the bartender did. Nor was the conduct or management of the premises entrusted to this employee. Under these circumstances the proof cannot be said to constitute evidence that the petitioner suffered the premises to become disorderly hi respect thereto (Matter of Migliaccio v. O’Connell, 307 N. Y. 566). As the period of suspension under this charge was directed to run concurrently with that under the charges sustained, no further change in the order is required. Concur—Steuer, J. P., Tilzer, Rabin and Witmer, JJ.